As filed with the Securities and Exchange Commission on December 28, 2012 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 17 FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 Franklin Templeton Investments Franklin Floating Rate Master Trust Franklin Floating Rate Master Series December 28, 2012 FORM N-1A, Part A: The responses to Items 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Manager: Franklin Advisers, Inc. Item 6. Purchase and Sale of Fund Shares Franklin Floating Rate Master Trust (Trust) is a diversified open-end management investment company, registered under the Investment Company Act of 1940, as amended (1940 Act), that has one series of shares of beneficial interest, the Franklin Floating Rate Master Series (the Fund). The Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended (1933 Act). Shares of the Fund are sold only to "accredited investors," as defined in Regulation D under the 1933 Act. Accredited investors include common or commingled trust funds, investment companies and other institutional investors. The Fund's shares are redeemable. Purchases and redemptions are processed by written request, telephone or wire transfer on any day the Fund is open for business. There are no investment minimums for the purchase of Fund shares. Currently, the Fund has one shareholder, a feeder fund, Franklin Floating Rate Fund PLC and does not expect to have additional shareholders. Item 7. Tax Information Tax Consequences The Fund is presently classified as a disregarded entity for federal income tax purposes based on the Fund's organizational documents and the manner in which it intends to operate. As such, the Fund is disregarded as an entity separate from its sole shareholder and is treated as a division or branch of the shareholder. If, contrary to expectations, the Fund admits one or more additional shareholders so that it has two or more shareholders, the Fund would convert to an entity taxable as a new partnership for federal income tax purposes. The Fund will not be a "regulated investment company." As a disregarded entity, the Fund is not subject to U.S. federal income tax. Instead, its sole shareholder reports separately on its own income tax return the Fund's income, gains, losses, deductions and credits as such items are realized (including foreign tax credits or deductions for creditable or deductible foreign taxes imposed on the Fund). Cash distributions by the Fund to its sole shareholder are a nonevent for federal income tax purposes and, therefore, result in no income or gain to its sole shareholder. Similarly, the redemption by the sole shareholder of Fund shares is a nonevent for federal income tax purposes and, therefore, results in no income or gain to its sole shareholder. It is expected that a portion of the Fund's income may be subject to withholding at a 30% or lower treaty rate when either realized or paid to the sole shareholder. In addition, the Fund, and, in turn, the sole shareholder, may realize income effectively connected with a U.S. trade or business (for example: by the Fund regularly investing in direct corporate loans with the Fund serving as one of the Lenders; by investing in REIT residual interests or other entities holding U.S. real property interests; or by investing in an entity that is classified as a partnership for U.S. federal income tax purposes and which conducts a U.S. trade or business).
